Warren E. Burger: We'll hear arguments next in Busic against the United States and LaRocca against the United States, consolidated. Mr. Goldman, you may proceed whenever you're ready.
Gerald Goldman: Thank you. Mr. Chief Justice and may it please the Court. Petitioner Anthony LaRocca was convicted and sentenced consecutively under the enhanced penalty provisions of two federal statutes for the identical use of a firearm. Two counts alleged that he had assaulted federal officers with a pistol in violation of Section 111 of Title XVIII, while another count charged that he used the same pistol to commit these same felonies in violation of Section 924 (c) (1). Petitioner challenges the Section 924 (c) conviction and sentence. In punishing assaults on federal officers, Section 111 has long provided an augmented penalty if a firearm is used to accomplish the assault. The issue presented here is this. When Congress adopted Section 924 (c) in 1968 to provide an enhanced penalty generally for the use of a firearm in the commission of a federal felony, did it intend to duplicate the coverage of Section 111? Frankly, it's surprising that it's necessary to bring this issue to this Court. Indeed, adopting petitioner's construction of the statute, the Justice Department in 1971 advised all U.S. attorneys not to prosecute defendants under Section 924 (c) where one of the pre-existing enhanced penalty statutes already applied.
Warren E. Burger: Is that a matter of policy on the part of the department?
Gerald Goldman: I believe the department was acting on the basis of the very principles of interpretation that guided this Court to come to the same exact conclusion in Simpson against the United States, in particular, the rule on specificity that calls for a more specific criminal statute to govern to the exclusion of a more general statute. And in addition, in the following year 1972, in a letter to the U.S. Attorney for Baltimore, the department again reiterated the same position and also said, “We adopt the statement of Representative Poff as government policy.” Representative Poff's statement was precisely on point. He said his -- his proposal was not intended to apply to the preexisting statutes in as much as they already serve to deter the use of firearms. Now, the Government of course could change its views on a question like this, but not in this case.
John Paul Stevens: Mr. Goldman, would you also contend that if you -- if LaRocca had not used the gun, but had merely carried it and therefore, there could not have been enhancement under 111 that he could -- there could've been enhancement under 924 (c) (2)?
Gerald Goldman: Well, Mr. Justice Stevens that is the question that is presented in the companion case, Mr. Busic's case. Mr. Busic was charged under Section 924 (c) (2).
John Paul Stevens: I understand -- I understand but your -- you said if I understood you correctly, I want to understand if this is your position that if there is a -- an alleged violation of a statute which carries an enhancement provision as 111 does, then 924 (c) in its entirety is simply inapplicable.
Gerald Goldman: Well, our position, it suffices for our case merely to call attention to the overlap between the preexisting statutes in Section 924 (c) (1). Our position is that Simpson and the tools of construction relied on there vitiate a conviction under 924 (c) (1) quite clearly. There is then a separate question whether Simpson and the principles on which it relies also vitiate a conviction under Section 924 (c) (2). The Court could conclude in the negative with respect to that question that that would in no way diminish the force of Mr. LaRocca's petition.
John Paul Stevens: Why do you suppose Congress would deliberately select a lesser enhancement for a -- a felony described in 111 than in other felonies? That's your position, isn't it?
Gerald Goldman: Well, our position is that the preexisting enhanced penalty statutes establish an array of punishments, some more some less than Section 924 (c) and that in enacting 924 (c), Congress chose not to deal with how to reconcile these -- these provisions. Congress chose rather to extend coverage to felonies that were not already subject to an augmented penalty if a firearm is used. That's precisely what Representative Poff stated and furthermore --
John Paul Stevens: I understand, if you take his statement literally, then even if there is a -- the gun being used, you couldn't even use 924 (c) (2), I mean, a gun that's being carried but not used?
Gerald Goldman: Yes. I think his -- his statement is subject to that interpretation, but at a minimum, he must have meant that if for instance Section 111 applies, then his proposal was not intended to duplicate that coverage.
John Paul Stevens: Well, the minimum of course wouldn't be that if the enhancement provision 111 applies, there shall be no other enhancement. That would be the real minimum. Now, you say that's not right, I know but that's also a permissible reading.
Gerald Goldman: Our -- our minimum position is that if Section 111 applies --
John Paul Stevens: I understand.
Gerald Goldman: -- 924 (c) does not apply.
John Paul Stevens: I'm saying that minimum permissible reading of what Congressman Poff said was that if the enhancement provision of 111 applies, there should be no other enhancement. One could also read his statement that way.
Gerald Goldman: One could read his state -- but the precise words he used were as follows, "My proposal is not intended to apply to Sections 111, 112, 113 of Title XVIII which already define the penalties for the use of a firearm.” In our case, it precisely involves the use of a firearm, not to carrying but the use. Furthermore, this statement is entitled, I believe, to great weight. It was expressly made for the sake of legislative history at the time the amendment was introduced. Furthermore, it went uncontradicted except for Senator Dominick whose own amendment failed at enactment, no one suggested a different interaction to govern among these provisions.
Warren E. Burger: That's not surprising on the floor debate, is it --
Gerald Goldman: Well, this was the only source, Mr. Chief Justice, of legislative history. Any congressman who wished to determine the scope of this provision had to look only to Representative Poff's statement.
William H. Rehnquist: Well, we -- he would look first I would think to the statute itself, wouldn't he?
Gerald Goldman: Yes, he would but he would also, I presume, look at the discussion when the amendment was introduced.
William H. Rehnquist: If -- if there were ambiguity, your -- in -- uncertainty as to what it meant (Voice Overlap).
Gerald Goldman: Well, there's no question that there is ambiguity in this statute. That has to be the necessary conclusion from this Court's decision in Simpson. At the very least, the parties are -- agree that Simpson holds that 924 (c) does not apply to a violation of an enhancement provision as in the bank robbery statute or as in Section 111. To that extent, it's agreed that 924 (c) has exceptions. That is established by Simpson. Now, what seems very convincing to us is that the Justice Department itself when it first analyzed this statute, focused exactly on Representative Poff's statement and said, “We adopt this as official policy.” At the very, very least, that must indicate an ambiguity in this situation that under the rule of lenity it must be resolved in the defendant's favor. That's not all that we have here. We also have the principle that calls for a more specific criminal statute to govern where two statutes addressed the same concern. The Court has already analyzed these various considerations and weighed them carefully and come to a conclusion. It did that in Simpson against United States. In Simpson, the petitioners attacked sentences under the enhancement provisions of both the bank robbery statute and Section 924 (c), but contrary to the suggestion that the Government is trying to make that Simpson merely forbids double enhancement, the petitioners there weren't arguing simply against double enhancement. They maintained instead that 924 (c) does not apply at all where its purpose is already served by a preexisting statute that it -- that is designed to deter the use of firearms. Accordingly, those petitioners asked to have their Section 924 (c) convictions vacated even though the heaviest sentences they received had been imposed under the enhancement paragraph of the bank robbery statute. And the Court responded by concluding, "Congress cannot be said to have authorized the imposition of the additional penalty of Section 924 (c) for commission of bank robbery with firearms already subject to enhanced punishment." In fact, the Court went beyond that. The Court specifically endorsed the Justice Department's original interpretation of this provision. Furthermore, the reasoning of this Court in Simpson leaves no room for doubt about the true import of that decision. The Court there found the legislative history instructive not merely because it indicated a congressional version to a cumulative punishment, but because it underlined the limited scope of the provision. They adopt --
Byron R. White: Was the -- was the 924 conviction vacated in Simpson?
Gerald Goldman: Yes it was on remand. The Court remanded the case.
Byron R. White: Well, how about here, did we order it?
Gerald Goldman: No, the Court ordered that case be remanded for further proceedings in accordance with the opinion. The opinion specifically concluded that 924 (c) should not apply and that relief was awarded by the lower courts on remand.
Byron R. White: Well, you said that -- you say we -- we held that -- that there can be no conviction under 924 (c) and also 111?
Gerald Goldman: Yes and the reason for that -- the way I would put it is, the Court held that there could not be sentences under both provisions because 924 (c) did not apply where the statutes overlap.
John Paul Stevens: But Mr. Goldman --
Byron R. White: And so you -- you think that means that that we held that he could not be convicted under -- a defendant couldn't be convicted under both?
Gerald Goldman: Exactly.
John Paul Stevens: Then shouldn't our disposition have been to vacate the sentence under 924 (c) instead of sending it back and letting the lower courts take their choice?
Gerald Goldman: Well I don't believe the lower courts really had a choice because the Court instructed that there be further proceedings in accordance with the opinion and the opinion specifically endorsed the Justice Department's position that 924 (c) doesn't apply because of the rule of specificity.
John Paul Stevens: No, but the mandate did not direct that the 924(c) --
Gerald Goldman: That -- that is literally so, yes.
John Paul Stevens: Yes.
Byron R. White: If you say Simpson held that there -- that the Government could not have convicted under 924 (c) alone?
Gerald Goldman: Yes, that is our position.
Byron R. White: What -- that's what you think the -- Simpson held that?
Gerald Goldman: Yes.
Byron R. White: That if you're going to -- if you're going to attempt to get enhancement at -- at all in a bank robbery case, you must proceed under 111?
Gerald Goldman: That's correct. I'm sorry, in a -- in a assault case.
Byron R. White: In assault case, yes.
Gerald Goldman: But the same principle would be also true for the bank robbery.
Byron R. White: So that you -- you may -- you -- you have no choice -- the Government has no choice to proceed under 924 alone?
Gerald Goldman: That's correct.
Byron R. White: And I -- I think that -- do you think that's essential in -- that position is essential to -- for you to win here?
Gerald Goldman: Yes and we also maintain that the rationale of Simpson permits no other no other -- no other conclusion. The adoption of the Poff amendment said by its author not to apply to preexisting enhancement statutes and the rejection of the Dominick Amendment said by its author to apply to these statutes, persuaded the Court that Congress meant to confine 924 (c) to felonies that were not already subject to an enhanced penalty for firearm was used in their commission. Even more pointedly, the Court's invocation of the rule that dictates that the more specific criminal statute governs, it leaves no choice about this matter. That principle could only have been invoked to dictate that 924 (c) gave way to the bank robbery statute. Logically, there was no other way of -- of invoking that principle. Now, considerations of stare decisis ought to weigh very heavily in this area. Not only is this a question purely of statutory interpretation, but Congress at this very moment has under act of consideration, legislation directly on point. In proposing bills to recodify Title XVIII, both the House and the Senate have suggested provisions that would unify and rationalize the entire field of enhanced penalties to deter the use of firearms. Both statu -- both proposed statutes would bring together in one section all preexisting provisions and furthermore would've proposed penalties much more in line with Section 111 than with Section 924 (c).
Warren E. Burger: Are these -- are these parts of the criminal code revision or independent of the criminal code revision?
Gerald Goldman: These are the pending bills to recodify it, yes.
Warren E. Burger: The -- the package.
Gerald Goldman: Yes.
William H. Rehnquist: Do you make anything of Congressman Poff's vote against the conference report in your interpretation of legislative history?
Gerald Goldman: We don't believe that that vote undercuts his initial explanation in any way, no.
William H. Rehnquist: The explanation of why he voted against it?
Gerald Goldman: That's correct. I don't believe there's any ambiguity in his introductory explanation that makes it necessary to look at later events to decipher what he meant. The interesting thing is that the action actually taken by the Conference Committee cuts just the other way. It shows that Congress was prepared to have litigation in these circumstances. So that there was -- there'd be no inconsistency in concluding that Congress intended Section 111 to govern to the exclusion of 924 (c). It's very difficult to make anything of an action taken by the Conference Committee against us on this point notwithstanding that Representative Poff voted against the bill, fact is that Congress adopted it.
William H. Rehnquist: Well, but it says we -- you -- your -- you had to take the bitter with a sweet to a certain extent, that we -- you used Congressman Poff when he's available to help you, but you reject him when he is not on your side.
Gerald Goldman: Well, I guess our position is that we don't really see any tension between his introductory statement and his ultimate vote. What Congressman Poff was concerned about was establishing a deterrent to the use of firearms where no deterrent already existed. Where one already existed, he wasn't concerned with the problem. Congress simply didn't choose to duplicate coverage that already existed. As I say, the -- at the very least, given the fact that the Justice Department agreed with us only -- less than 10 years ago, one has to conclude that there's ambiguity about this matter and if that's true, we have to win under the rule of lenity.
Byron R. White: Could I ask you -- I suppose the Government really couldn't in any event proceed under 924 alone, it doesn't describe an offense, does it?
Gerald Goldman: I believe the Court held in Simpson that 924 (c) does constitute a separate crime.
Byron R. White: And -- so that -- if the Government -- if the Government -- with respect to some other felony that isn't covered by an enhancement, a non-111 felony, you can just say you violated 924.
Warren E. Burger: Yes, alone.
Gerald Goldman: Yes, I think you could although 924 (c) by its terms contemplates that there will be --
Byron R. White: You did -- then you have to go to some other felony statute?
Gerald Goldman: Yes.
Byron R. White: And have to prove a felony under another statute?
Potter Stewart: You have to prove the commission of that felony before 924 becomes operative.
Gerald Goldman: That's correct, yes. It's unclear, I'm not sure the Government would have to actually charge --
Potter Stewart: No.
Gerald Goldman: -- the other felony, but yes it would most certainly have to prove it.
Byron R. White: Well -- well, it's an element of the offense anyway?
Gerald Goldman: That's correct.
Potter Stewart: Right.
Byron R. White: So -- so 924 itself doesn't describe a separate offense?
Gerald Goldman: Well, I believe the course --
Byron R. White: I mean the underlying -- there's an underlying offense that's described by another statute.
Gerald Goldman: That's true. There is a lesser included offense which is the other felony.
Warren E. Burger: Mr. Goldman, we'll resume there at 1 o'clock, I'll have a question for you then.
Gerald Goldman: Thank you, Mr. Chief Justice.